DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-21 in application number 16/503,414.  Claim 6 is canceled.  Claims 1-5 and 7-23 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/22 has been entered.

Claim Objections
	Claims 1 and 11 are objected to for reciting the claims without concluding with a period.  See MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”).  On this basis, claims 1 and11 are objected to.


Response to Arguments
	The objection to claim 11 from the prior, final action, has been removed in view of amendments.  Claims 1 and 11 are newly objected to on the basis of punctuation as discussed below.
	The rejection of claims 1-5 and 7-21 under 35 U.S.C. 112(b) is removed in view of amendments.
	The rejection of claims  1-3, 7-11, 13, 14, and 17-21 under 35 U.S.C. 102 is removed in view of the amendments to independent claim 1 and 11 because the MADISETTI reference, in relying on the use of a smart contract, does not anticipate the added limitations of establishing and verifying as those steps are invoked by the last limitation, to perform the step of verifying possession of the received blockchain identifier.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 4, 9, 10, 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  After applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).
	Claim 4, 9, and 10 are rejected for lack of antecedent basis in reciting the digital certification certificate, where independent claim 1 recites to a publicly trusted digital certificate in its place, and there is no recitation otherwise in claim 1 of the term digital certification certificate.  Therefore claim 4, 9, and 10  are rendered indefinite under 35 U.S.C. 112(b) for lack of antecedent basis.
	Claim(s) 22 and 23 are further rejected as indefinite under 35 U.S.C. 112(b) for depending from method of claim 1, when there is no such method claim 1 (only the system of claim 1 and the method of claim 11).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5 and 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190005470 A1 (hereinafter “UHR”) in view of US 20190199535 A1 (hereinafter “FALK”).  

	Regarding claim(s) 1 and 11, UHR discloses:
1.		A distributed computer system comprising: 
11		A method for verifying an identity of an unverified transacting entity to a blockchain transaction, the method comprising: 
1.1		one or more computing devices maintaining a blockchain network comprised of at least one blockchain, the at least one blockchain having one or more blocks each block comprising a blockchain address, the one or more computing devices capable of communicating with each other over a network, wherein at least one block of the blockchain is associated with a blockchain transaction;
11.1		forming, by one or more computing devices in a network, a blockchain having a plurality of blocks, each block having a blockchain address, wherein a first block of the plurality of blocks has a first blockchain address associated with a transaction in the blockchain;
As illustrated, the system for issuing the public certificate based on the blockchain in accordance with the present invention may include an information security device 100, a user device 200, an issuance-requesting server 300, a certificate-managing server 400, and blockchain nodes 500.
UHR at 0040, Fig. 1; UHR at 0069, Fig. 1 (disclosing each “blockchain nodes 500” as having a “cryptocurrency address” publicly available on the blockchain ) (“a reserve cryptocurrency address for transfer of the cost deposit corresponding to the cost deposit information to a designated cryptocurrency address, if the transaction information for user verification is stored in the blockchain of the blockchain nodes 500”); see also UHR at 0074 (disclosing the blockchain nodes as implemented on the Bitcoin network) (“[B]itcoin is stored in a digital wallet which is an electronic file, and a unique address, i.e., a public address, is allocated to this digital wallet, and the bitcoin transactions are processed based on the address.”).
1.1 (cont.)	 a certification server associated with a certification service, the certification server communicating with the one or more computing devices on the network and configured to:
UHR at Fig. 7, el. 400 (“certificate managing server”); UHR at 0017 (“a step S320 of the certificate-managing server transmitting to blockchain nodes a transaction ID for storing a public key for the public certificate and a transaction ID for user verification retrieved from a keyword DB . . . a step S330 of the blockchain nodes transmitting to the certificate-managing server the transaction information for storing the public key and the transaction information for user verification retrieved therefrom”).
1.2		a) receive a certification request from the one or more computing devices for a publicly trusted digital certificate verifying the identity of a transacting party to the blockchain transaction, wherein said request includes, at least a blockchain identifier and certain identifying information associated with the party to the blockchain to be verified,
11.2		 receiving a request at the certification server from a requesting computing device from among the one or more computing devices in the network , wherein said request includes at least a blockchain identifier and certain identifying information associated with the unverified transacting entity;
UHR at 0017 (“a step S300 of a user device transmitting an authentication request for the public certificate based on the blockchain by connecting to an authentication-requesting server”); UHR at 0052 (“The issuance-requesting server 300 may receive the personal information and the public key from the user device 200, hash the personal information to thereby acquire user-identifying hash information for authentication. Then, the issuance-requesting server 300 may acquire the user-identifying hash information for authentication, the public key, and the user identification information corresponding to the user among all pieces of user identification information included in all pieces of personal information, to thereby create and transmit a transaction-requesting signal to a certificate-managing server 400 which manages the public certificate based on the blockchain, to be described later.”).
1.3		b) verify the identity of the transacting party to the blockchain to be verified by one of:
11.3		 verifying, by the certification server, the identity of the unverified transacting entity based on one or more of the received blockchain identifier and the received certain identifying information by: 
1.3.1		establishing ownership of the received blockchain identifier included in the request by the transacting party to the blockchain to be verified, or 
11.3.1		establishing ownership of the received blockchain identifier included in the request by the transacting party to the blockchain to be verified, and 
Claim Interpretation: The step of establishing is not a function performed by the claimed system and only describes what the step of establishing accomplishes without reciting to the function that performs it.
1.3.2		verifying that the received certain identifying information included in the request is associated with the transacting party to the blockchain to be verified,
11.3.2		verifying that the received certain identifying information included in the request is associated with the transacting party to the blockchain to be verified, 
The certificate-managing server 400 may . . . (II) (i) hash the user-identifying hash information for authentication in the transaction-requesting signal and the transaction ID for storing the public key to acquire user-verifying hash information for authentication, (ii) generate (ii-1) transaction information for user verification including the user-verifying hash information for authentication and (ii-2) a transaction ID for user verification to be used as a key value for searching the transaction information for user verification,
UHR at 0056.
1.4		c) generate and issue the requested publicly trusted digital certificate upon satisfying the verifying step, wherein said certificate includes one or more verified attributes that bind the transacting party to be verified to the blockchain identifier received in said request,
11.4		generating and issuing, by the certification server, the digital certification certificate responsive to said request, the certificate including a certified address, that provides a secure authentication of the first blockchain address included in the request that verifies the identity of the unverified transacting entity to the blockchain transaction;
The blockchain nodes 500 may store the transaction information for storing the public key and the transaction information for user verification in the blockchain to thereby complete the issuance, at a step of S200. [0099] Then, if the issuance is completed at the step of S200, the certificate-managing server 400 may notify the user device 200 of the completion of the issuance, at a step of S210.
UHR at 0098-99; UHR at 0097 (verified attributes); see also UHR at 0144 (“The certificate-managing server 400 may transmit to the authentication-requesting server 600 a validity-confirming signal of the public certificate, where the validity-confirming signal includes (i) the transaction ID for storing the public key in the keyword DB 411, (ii) the public key, and (iii) the user-verifying hash information for authentication, at a step of S380.”).
1.5		wherein said certification server is configured to establish ownership of said received blockchain identifier by the transacting entity to be verified by verifying possession of one of a public key or private key corresponding to said at least one of the blockchain addresses based in whole or in part on one or more of:
11.5		 wherein said certification server establishes ownership of said received blockchain identifier by the unverified transacting entity by verifying possession by the unverified transacting entity of one of a public key or a private key corresponding to the first blockchain address based in whole or in part on one or more of: 
UHR at 0063 (disclosing the received blockchain identifier . . . corresponding to the public key or address, on its corresponding public key) (“Herein, the transaction ID of the previous cryptocurrency payment may be information used as a key value for searching the previous cryptocurrency payment transactions. The permission information on the sender may be electronic signature information of the sender, and the sender may be a user who sent the cryptocurrency in the transaction information for previous cryptocurrency payment.”).
1.5.1		(1) the certification server requiring the Computing device to provide a private key signature as the received blockchain identifier to the certification server corresponding to the public key or address, 
11.5.1		(1) the certification server requiring the requesting computing devices to provide a private key signature to the certification server-corresponding to the public key or address, 
1.5.2		(2) the certification server requiring the computing device to provide a private key signature to the certification server as the received blockchain identifier corresponding to the public key or address, on its corresponding public key, 
11.5.2		(2) the certification server requiring the requesting computing devices to provide a private key signature to the certification server-corresponding to the public key or address, on its corresponding public key, 
1.5.3		(3) the certification server requiring the computing device to provide a private key signature as the received blockchain identifier to the certification server corresponding to the public key or address, on an address corresponding to its public key, or 
11.5.3		(3) the certification server requiring the requesting computing devices to provide a private key signature to the certification server corresponding to the public key or address, on an address corresponding to its public key, or 
1.5.4		(4) requiring a requesting computing device to participate in an interactive signing protocol,
11.5.4		(4) requiring a requesting entity to participate in an interactive signing protocol,
[0125] The information security device 100 may instruct its hashing engine 140 to acquire random number hash information for authentication by hashing the random numbers, instruct its encryption engine 130 to acquire encrypted random number hash information for authentication by encrypting the random number hash information for authentication using the private key stored in the memory 120, and relay the encrypted random number hash information for authentication to the authentication-requesting server 600 by way of the user device 200.
[0126] The authentication-requesting server 600 may instruct its hashing engine 620 to hash the random numbers, which have been transmitted to the information security device 100, to acquire random number hash information for comparison, may instruct its decryption engine 650 to decrypt the encrypted random number hash information for authentication by using the public key to acquire the random number hash information for authentication, and may confirm if a hash value of the random number hash information for authentication corresponds to a hash value of the random number hash information for comparison to thereby perform the authentication of the user.
UHR at 0125-126 (disclosing the recited steps performed by the certification server with respect to encrypting as opposed to signing, such that in each of the recited instances (1)-(4) the private key corresponding to the public key or address is used for “encrypting” a hashed message that can only be decrypted by the corresponding public key to verify ownership, as part of an interactive protocol, as required by the certification server); see also UHR at 0063 (“The permission information on the sender may be electronic signature information of the sender, and the sender may be a user who sent the cryptocurrency in the transaction information for previous cryptocurrency payment”); and see further UHR at 0135 (“the certificate-managing server 400 may instruct its transaction-processing engine 420 to electronically sign the transaction information for revocation with the private key of the sender which corresponds to the certificate-managing server 400, and transmit the transaction information for revocation electronically signed by the sender to the blockchain nodes 500.”)
Examiner Note: UHR at 0125-126 discloses these limitations with respect to encryption not signing, and the use of the digital signature for verification with the public key at 0063.  Although UHR discloses the use of a digital signature produced by the private key, it does not do so with respect to the above limitations.  The function of performing a digital signature involves signing a message with a private key, as opposed to the function of encrypting with a private key.  These functions are similar in that each involves the use of a private key to encrypt data that can only be decrypted by a public key. but the function of signing is distinct from encrypting because one involves appending encrypted data to a message and the other involves encrypting the entire message itself.
	However, UHR does not explicitly disclose to provide a private key signature or to participate in an interactive signing protocol.
	FALK discloses these elements of claims 1 and 11:
1.5.1		(1) the certification server requiring the Computing device to provide a private key signature as the received blockchain identifier to the certification server corresponding to the public key or address, 
1.5.2		(2) the certification server requiring the computing device to provide a private key signature to the certification server as the received blockchain identifier corresponding to the public key or address, on its corresponding public key, 
1.5.3		(3) the certification server requiring the computing device to provide a private key signature as the received blockchain identifier to the certification server corresponding to the public key or address, on an address corresponding to its public key, or 
1.5.4		(4) requiring a requesting computing device to participate in an interactive signing protocol,
[0045] The registration entity 10 checks whether transactions of the blockchain relate to said transactions themselves or to an associated certification entity 20. If said registration entity finds a valid entry with a request for a certificate that can be issued by the certification entity 20, said registration entity forwards the certificate signing request CSR contained in the transaction to the certification entity 20.
[0046] Any further mechanisms that make it possible to perform a transverse check of the transaction or of the proof of authorization request CSR contained therein by way of the registration entity 10 can be provided to further increase the security in the system. . . . Thus for example, a digital signature, which has been signed by an operator with an associated private key, can explicitly be recorded. 
FALK at 0045-46 (disclosing the certificate authorization request as digitally signed with the private key of the requesting device, analogous to the recited computing device of the present claims, where the private key is from the public/private key pair on the blockchain).  
	Where UHR discloses the system and establishing and verifying steps performed to generate and issue the requested publicly trusted digital certificate; and where FALK discloses that a digital signature signed with the private key of a public/private blockchain key pair can authenticate a user’s ownership of a blockchain address—It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and computer-implemented method of UHR to provide a private key signature, as in FALK, in place of a private key encryption, where UHR already uses a public key signature for authentication and a private key signature for revocation.  
	Therefore independent claims 1 and 11 are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 2 and 13, , UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  UHR further discloses:
2, 13		wherein the blockchain comprises a crypto currency blockchain. 
UHR at  0063.
	Therefore claim(s) 2 and 13 are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 3 and 14, UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  UHR further discloses:
3, 14		wherein the blockchain address is a crypto currency address. 
UHR at 0062, 0070.
	Therefore claim(s) 3 and 14 are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 4 and 15, UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  FALK further discloses:
4, 15		wherein the digital certification certificate is an X.509 certificate. 
FALK at 0027 (“A proof of authorization or a certificate is understood to mean, in particular, an X.509 certificate, a device certificate, a user certificate or an attribute certificate.”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and computer-implemented method of UHR to embody the recited digital certification certificate is an X.509 certificate, because FALK discloses the use of the X.509 certificate for authentication the same as in UHR.
	Therefore claim(s) 4 and 15, are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 5 and 16, UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  FALK further discloses:
5, 16		wherein the address field is an extension field of the X.509 certificate. 
FIG. 2 depicts a transaction T according to a second exemplary embodiment of the invention. For example, the following inputs are contained in the transaction: an identifier ID . . . . Furthermore, proof of authorization request CSR is contained as “CertificateRequest: certFormat:X.509v3;certProfile:IEC6235;CA:VerySecure”.
FALK at Fig. 2, 0050.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and computer-implemented method of UHR to embody the recited address field is an extension field of the X.509 certificate, because FALK  further discloses the use of the X.509 certificate for authentication with the address extension field.
	Therefore claim(s) 5 and 16, are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 7 and 18, UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  FALK further discloses:
7, 18		wherein the one or more computing devices is configured to verify an identity of a respective entity by requesting the digital certification certificate from the certification server. 
The information supplied for the proof of authorization request CSR can be distributed over a plurality of transactions, for example a separate transaction for each attribute. For example, a separate transaction is available for confirmation of the details by a third party in the blockchain network and is a constituent part of a block, a further transaction is transmitted for the application for the certificate issuing and can be validated separately.
FALK at 0047.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and computer-implemented method of UHR to request the certificate for authentication because UHR already discloses the generation and issuance of the certificate for authentication purposes for a bank (at claims 1 and 11), and a third-party can request authentication from a centralized server in FALK the same as in UHR.
	Therefore claim(s) 7 and 18, are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 8 and 17, UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  FALK further discloses:
8, 19		wherein the one or more computing devices is configured to conduct a financial transaction with the respective entity after verifying the identity of the respective entity. 
FALK at 0047.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and computer-implemented method of UHR to request the certificate for authentication because UHR already discloses the generation and issuance of the certificate for authentication purposes for a bank (at claims 1 and 11), and FALK discloses the request of the certificate is to authenticate the entity for a financial transaction.
	Therefore claim(s) 8 and 17 are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 9 and 20, UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  UHR further discloses:
9, 20		wherein the digital certification certificate is associated with a cryptographic public key. 
20		wherein the digital certification certificate is associated with a cryptographic public key. 
UHR at 0065 (“By referring to FIG. 5B, the transaction information for ‘storing the public key may include . . . (vi) the public key for the public certificate.”).
	Therefore claim(s) 9 and 20 are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 10 and 21 UHR in view of FALK disclose: the system of claim 1 and method of claim 11.  UHR further discloses:
10, 21		wherein a blockchain node corresponding to the blockchain address contained in the digital certification certificate is associated with the cryptographic public key. 
UHR at 0065.
	Therefore claim(s) 10 and 21 are rendered obvious by UHR in view of FALK.

	Regarding claim(s) 19 UHR in view of FALK disclose: the method of claim 11.  UHR further discloses:
17		wherein the certification server is associated with a certification service. 
UHR at 0052 (“a certificate-managing server 400 which manages the public certificate based on the blockchain”; UHR at 0061 (“The certificate-managing server 400 with such functions may be a server of a company whose service requires the public certificate, like a server of the bank or a securities firm, a server of a government institution, or a server of an on-line Internet shopping mall.”).
	Therefore claim(s) 17is rendered obvious by UHR in view of FALK..

	Regarding claim(s) 22 and 23 UHR in view of FALK disclose: the system of claim 1 and the method of claim 11.  UHR further discloses:
22, 23 		wherein the verified attribute is one of a public key, a blockchain address, an IP address, another type of network address, another unique identifier associated with a transaction within the blockchain, any other data associated with the blockchain transaction, an entity associated with the blockchain transaction, an address reference. 
[0097] Also, the certificate-managing server 400 may instruct its transaction-processing engine 420 to (i) transmit the transaction information for storing the public key to the blockchain nodes 500, (ii) store the transaction ID for storing the public key in the keyword DB 411, (iii) create (iii-1) transaction information for user verification including the user-verifying hash information for authentication and (iii-2) a transaction ID for user verification to be used as a key value for searching the transaction information for user verification, (iv) transmit the transaction information for user verification to the blockchain nodes 500, and (v) store and manage the transaction ID for user verification in the keyword DB 411, at a step of S190.
UHR at 0097.
Compact Prosecution: There is no “method of claim 1” in the present action.  In lieu of the corresponding 35 U.S.C. 112(b) rejection, Examiner adopts the interpretation that claims 22 and 23 depend from the system of claim 1 and method of claim 11, respectively.
	Therefore claim(s) 22 is rendered obvious by UHR in view of FALK.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CALLAN US 10243748 B1 [4:18-30] In embodiments of the present disclosure, digital certificates may comprise a public key, and none or more of: a private key, a subject, an email address, a serial number, a thumb-print record, an other biometric record, an expiry date, a signature by an authorized digital certificate, a signature by a root certificate, a usage descriptor, a common name, a web site identifier, a device identifier, an organization name, an organizational unit, an issue date, a hash of a some or all of a remainder of a certificate data. (35) In other embodiments of the present disclosure, digital certificates may comprise an X.509 standard certificate, an OpenPGP certificate, a card verifiable certificate (CVC), or an other standard certificate format.
SUDIA US 20050114666 A1 [0130] We can now enhance this model by providing that the attribute or extension that is placed into the user's digital certificate, which is then signed by a CA or authorization authority (AA) with a private key, will not contain any expressed authorization strings (e.g., codes, text, or pointers) pertaining to the authority it represents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685